THE UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF MISSOURI

IN THE MATTER OF THE
SEARCH OF:

601 SOUTH MAIN ST, APT 602 14-SW- AOSSOP ze
JOPLIN, MISSOURI 64801
AFFIDAVIT IN SUPPORT OF SEARCH WARRANT
I, Brian Martin, a Task Force Officer (TFO) with the Homeland Security Investigations,
Immigration and Customs Office (HSI/ICE), being first duly sworn, hereby depose and state as
follows:

1, I have been employed as a Deputy Sheriff of Barry County, Missouri, since 1997 and a sworn
law enforcement officer since 1985. I am currently a TFO with HSI/ICE and a member of the
Southwest Missouri Cyber Crimes Task Force (SMCCTF) in Joplin, Missouri. I have been
assigned to investigate computer crimes, including violations against children. I have gained
expertise in the conduct of such investigations through training in seminars, classes, and
everyday work related to conducting these types of investigations. I have attended training
provided by the FBI Cyber Crime Division, the FBI’s Regional Computer Forensic Laboratory,
and the Missouri Internet Crimes Against Children (ICAC) Task Force. I have written, executed,
and assisted in over 200 search warrants on the state and federal level.

2 As part of this affiant’s duties with ICE/HSI, this affiant investigates criminal violations relating
to child exploitation, child pornography, human trafficking, and coercion and enticement, in
violation of 18 U.S.C. §§ 2251, 2422(a) and (b), 2252(a), and 2252A.

a. The statements in this affidavit are based on personal observations, training and experience,
investigation of this matter, and information obtained from other agents and witnesses. Because

this affidavit is being submitted for the limited purpose of securing a search warrant, this affiant

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 1 of 12
has not included each and every fact known to me concerning this investigation. This affiant has
set forth the facts necessary to establish probable cause to believe that evidence, fruits, and
instrumentalities of violations of Title 18, United States Code, Sections 2251, 2252, and 2252A
are currently located at 601 South Main Street, Apartment 602, Joplin, Jasper County, Missouri,
which is located in the Western District of Missouri.
This affidavit is in support of an application for a search warrant for evidence, fruits, and
instrumentalities of the forgoing criminal violations, which relate to the knowing possession,
receipt, distribution, and production of child pornography. The property to be searched is
described in the following paragraphs and in Attachment A. This affiant requests the authority to
search and/or examine the seized items, specified in Attachment B, as instrumentalities, fruits,
and evidence of crime.
This affiant has probable cause to believe that evidence of violations of 18 U.S.C. §§ 2251, 2252,
and 2252A, involving the use of a computer in or affecting interstate commerce to receive,
distribute, possess, and produce child pornography, are located in and within the aforementioned
property described below. Thus, as outlined below, and based on my training and experience,
there is probable cause to believe that evidence, fruits and/or instrumentalities of the
aforementioned crimes are located in this property.
STATUTORY AUTHORITY

This investigation concerns alleged violations of Title 18, United States Code, §§ 2251, 2252,
and 2252A, relating to material involving the sexual exploitation of minors:

a. 18 U.S.C, § 2251(a) prohibits a person from employing, using, persuading,

inducing, enticing or coercing a minor to engage in sexually explicit conduct for the

purpose of producing any visual depiction of such conduct, if such person knows or

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 2 of 12
has reason to know that such visual depiction will be transported or transmitted
using any means or facility of interstate or foreign commerce, or if such visual
depiction actually was transported in or affecting interstate commerce.

18 U.S.C. § 2252 prohibits a person from knowingly transporting, shipping,
receiving, distributing, reproducing for distribution, or possessing any visual
depiction of minors engaging in sexually explicit conduct when such visual
depiction was either mailed or shipped or transported in interstate or foreign
commerce by any means, including by computer, or when such visual depiction was
produced using materials that had traveled in interstate or foreign commerce.

18 U.S.C. § 2252A prohibits a person from knowingly mailing, transporting,
shipping, receiving, distributing, reproducing for distribution, or possessing any
child pornography, as defined in 18 U.S.C. §2256(8), when such child pornography
was either mailed or shipped or transported in interstate or foreign commerce by
any means, including by computer, or when such child pornography was produced
using materials that had traveled in interstate or foreign commerce.

DEFINITIONS

hs The following definitions apply to this Affidavit and its Attachments:

a.

The term “minor,” as defined in 18 U.S.C. § 2256(1), refers to any person under the
age of eighteen years.

The term “sexually explicit conduct,” 18 U.S.C. § 2256(2)(A)(i-v), is defined as
actual or simulated (a) sexual intercourse, including genital-genital, oral-genital,
anal-genital, or oral-anal, whether between persons of the same or opposite sex; (b)

bestiality; (c) masturbation; (d) sadistic or masochistic abuse; or (e) lascivious

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 3 of 12
exhibition of the genitals or pubic areas of any person.

The term “visual depiction,” as defined in 18 U.S.C. § 2256(5), includes
undeveloped film and videotape, data stored on computer disc or other electronic
means which is capable of conversion into a visual image, and data which is
capable of conversion into a visual image that has been transmitted by any means,
whether or not stored in a permanent format.

The term “computer,” as defined in 18 U.S.C. § 1030(e)(1), means an electronic,
magnetic, optical, electrochemical, or other high speed data processing device
performing logical, arithmetic, or storage functions, and includes any data storage
facility or communications facility directly related to or operating in conjunction
with such device.

The term “child pornography,” as defined in 18 U.S.C. § 2256(8), means any visual
depiction, including any photograph, film, video, picture, or computer-generated
image or picture, whether made or produced by electronic, mechanical, or other
means, of sexually explicit conduct, where

i. the production of such visual depiction involves the use of a minor
engaging in sexually explicit conduct;

ii. such visual depiction is a digital image, computer image, or
computer-generated image that is, or is indistinguishable from, that
of a minor engaging in sexually explicit conduct; or

iil. such visual depiction has been created, adapted, or modified to
appear that an identifiable minor is engaging in sexually explicit

conduct.

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 4 of 12
The terms “records,” “documents,” and “materials,” as used herein, include all
information recorded in any form, visual or aural, and by any means, whether in
handmade form (including, but not limited to, writings, drawings, and painting),
photographic form (including, but not limited to, microfilm, microfiche, prints,
slides, negatives, videotapes, motion pictures, and photocopies), mechanical form
(including, but not limited to, phonograph records, printing, and typing) or
electrical, electronic, or magnetic form (including, but not limited to, tape
recordings, cassettes, compact discs, electronic or magnetic storage devices such as
floppy diskettes, hard disks, CD-ROMs, digital video disks (DVDs), Personal
Digital Assistants (PDAs), Multi Media Cards (MMCs), memory sticks, optical
disks, printer buffers, smart cards, memory calculators, electronic dialers, or
electronic notebooks, as well as digital data files and printouts or readouts from any
magnetic, electrical or electronic storage device).

“Internet Service Providers” (ISPs), as used herein, are commercial organizations
that are in business to provide individuals and businesses access to the Internet.
ISPs provide a range of functions for their customers including access to the
Internet, web hosting, email, remote storage, and co-location of computers and
other communications equipment.

“Internet Protocol address” (IP address), as used herein, is a code made up of
numbers separated by dots that identifies a particular computer on the Internet.
Every computer requires an IP address to connect to the Internet. IP addresses can
be dynamic, meaning that the ISP assigns a different unique number to a computer

every time it accesses the Internet. IP addresses might also be static, if an ISP

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 5 of 12
10.

ae

assigns a user’s computer a particular IP address which is used each time the
computer accesses the Internet.

i. “Domain names” are common, easy to remember names associated with an IP
address. For example, a domain name of “www.usdoj.gov” refers to the IP address
of 149.101.1.32. Domain names are typically strings of alphanumeric characters,
with each level delimited by a period.

j. | “Website” consists of textual pages of information and associated graphic images.
The textual information is stored in a specific format known as Hyper-Text Mark-
up Language (HTML) and is transmitted from web servers to various web clients
via Hyper-Text Transport Protocol (HTTP).

BACKGROUND ON COMPUTERS AND CHILD PORNOGRAPHY
Based on this affiant’s knowledge, training, and experience in child exploitation and child
pormography investigations, and the experience and training of other law enforcement officers
with whom this affiant has had discussions, computers, computer technology, and the Internet
have revolutionized the manner in which child pornography is produced and distributed.
Computers basically serve five functions in connection with child pornography: production,
communication, distribution, storage, and social networking.
With digital cameras, images of child pornography can be transferred directly onto a computer.
A modem allows any computer to connect to another computer through the use of telephone,
cable, or wireless connection. Through the Internet, electronic contact can be made to literally
millions of computers around the world.
The computer’s ability to store images in digital form makes the computer itself an ideal

repository for child pornography. The size of the electronic storage media (commonly referred

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 6 of 12
12.

13.

14.

to as the hard drive) used in home computers has grown tremendously within the last several
years. These drives can store thousands of images at very high resolution.

The Internet affords individuals several different venues for meeting on another, obtaining,
viewing, and trading child pornography in a relatively secure and anonymous fashion.
Individuals also use online resources to retrieve and store child pornography, including services
offered by Internet Portals such as Yahoo! and Hotmail, among others. The online services
allow a user to set up an account with a remote computing service that provides e-mail services
as well as electronic storage of computer files in any variety of formats. A user can set up an
online storage account from any computer with access to the Internet. Evidence of such online
storage of child pornography is often found on the user’s computer. Even in cases where online
storage is used, however, evidence of child pornography can be found on the user’s computer in
most cases,

As with most digital technology, communications made from a computer are often saved or
stored on that computer. Storing this information can be intentional, for example, by saving an
e-mail as a file on the computer or saving the location of one’s favorite websites in
“bookmarked” files. Digital information can also be retained unintentionally. Traces of the path
of an electronic communication may be automatically stored in many places, such as temporary
files or ISP client software, among others. In addition to electronic communications, a computer
user’s Internet activities generally leave traces in a computer’s web cache and Internet history
files. A forensic examiner often can recover evidence that shows whether a computer contains
peer-to-peer software, when the computer was sharing files, and some of the files that were
uploaded or downloaded. Computer files or remnants of such files can be recovered months or

even years after they have been downloaded onto a hard drive, deleted, or viewed via the

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 7 of 12
15.

16.

Internet. Electronic files downloaded to a hard drive can be stored for years at little or no cost.
Even when such files have been deleted, they can be recovered months or years later using
readily available forensic tools. When a person “deletes” a file on a home computer, the data
contained in the file does not actually disappear; rather, that data remains on the hard drive until
it is overwritten by new data. Therefore, deleted files, or remnants of deleted files, may reside in
free space or slack space -- that is, in space on the hard drive that is not allocated to an active file
or that is unused after a file has been allocated to a set block of storage space -- for long periods
of time before they are overwritten. In addition, a computer’s operating system may also keep a
record of deleted data in a “swap” or “recovery” file. Similarly, files that have been viewed via
the Internet are automatically downloaded into a temporary Internet directory or “cache.” The
browser typically maintains a fixed amount of hard drive space devoted to these files, and the
files are only overwritten as they are replaced with more recently viewed Internet pages. Thus,
the ability to retrieve residue of an electronic file from a hard drive depends less on when the file
was downloaded or viewed than on a particular user’s operating system, storage capacity, and
computer habits.
CELLULAR PHONES AND CHILD PORNOGRAPHY

Based on this affiant’s knowledge, training, and experience in child exploitation and child
pornography investigations, and the experience and training of other law enforcement officers
with whom this affiant has had discussions, cellular phones have likewise revolutionized the
manner in which child pornography is produced and distributed.

Cellular phones (“cell phones”) are exceptionally widespread. The Central Intelligence Agency
estimates that in 2016 there were 416 million cell phone subscribers in the United States. Cell

phones increasingly offer features such as integrated digital cameras, the ability to store hundreds

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 8 of 12
17.

18.

19.

of digital images, and the ability to access and browse the Internet.

In this affiant’s training and experience, the ready availability and personal nature of cell phones
has led to their frequent use in the commission of child pornography offenses. Individuals with a
sexual interest in children will often use their cell phone to browse the Internet and to distribute,
receive, and store child pornography files. Individuals producing child pornography will also
frequently use the integrated digital camera within a cell phone to produce the images, and then
store the images both on the phone and on other devices — such as computers and computer
storage media.

Cell phones, like other computer systems, will frequently retain data relating to activities, such as
Internet browsing history, digital images, and other digital data, that can remain stored for a long
period of time.

SPECIFICS OF SEARCH AND SEIZURE OF COMPUTER SYSTEMS AND CELL
PHONES

Searches and seizures of evidence from computers and cell phones commonly require agents to

download or copy information from the devices and their components, or seize most or all

computer items (computer hardware, computer software, and computer related documentation) to

be processed later by a qualified computer expert in a laboratory or other controlled
environment, This is almost always true because of the following two reasons:

a. Computer storage devices (like hard disks, diskettes, tapes, laser disks, magneto

opticals, and others) can store the equivalent of thousands of pages of information.

Especially when the user wants to conceal criminal evidence, he or she often stores

it in random order with deceptive file names. This requires searching authorities to

examine all the stored data that is available in order to determine whether it is

included in the warrant that authorizes the search. This sorting process can take

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 9 of 12
20.

a

days or weeks, depending on the volume of data stored, and is generally difficult to
accomplish fully on-site.

b. Searching computer systems and cell phones for criminal evidence is a highly
technical process requiring expert skill and a properly controlled environment. The
vast array of computer hardware and software available requires even computer
experts to specialize in some systems and applications, so it is difficult to know
before a search which expert should analyze the system and its data. The search of
a computer system is an exacting scientific procedure that is designed to protect the
integrity of the evidence and to recover even hidden, erased, compressed, password-
protected, or encrypted files. Since computer evidence is extremely vulnerable to
tampering or destruction (which may be caused by malicious code or normal
activities of an operating system), the controlled environment of a laboratory is
essential to its complete and accurate analysis.

In order to fully retrieve data from a computer system, the analyst needs all magnetic storage
devices as well as the central processing unit (“CPU”). In cases involving child pornography
where the evidence consists partly of graphics files, the monitor(s) may be essential for a
thorough and efficient search due to software and hardware configuration issues. In addition, the
analyst needs all the system software (operating systems or interfaces and hardware drivers) and
any applications software which may have been used to create the data (whether stored on hard
drives or on external media).

Furthermore, because there is probable cause to believe that the computer, its storage devices and
cell phones are all instrumentalities of crimes, within the meaning of 18 U.S.C. §§ 2251 through

2256, they should all be seized as such.

10

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 10 of 12
2.

235

24.

25.

26.

BACKGROUND OF INVESTIGATION
On Wednesday, February 13, 2019, Cybertipline Reprt (CTR) 45631956 was received indicating
that Microsoft had discovered a user storing a file that they believed contained child pornography
in their One Drive account. Upon discovering the file, Microsoft notified the National Center for
Missing and Exploited Children (NCMEC) as required by law on January 16, 2019.
OneDrive (formerly known as SkyDrive, Windows Live SkyDrive, and Windows Live Folders)
is a file hosting service and synchronization service operated by Microsoft as part of its suite of
Office Online services. First launched in August 2007, OneDrive allows users to store files and
personal data like Windows settings or BitLocker recovery keys in the cloud, share files, and
syne files across Android, Windows Phone, and iOS mobile devices, Windows and macOS
computers, and the Xbox 360 and Xbox One consoles. Users can upload Microsoft Office
documents directly to OneDrive. OneDrive offers 5 GB of storage space free of charge, with 50
GB, 1 TB, and 5 TB storage options available either separately or with Office 365 subscriptions.
Microsoft reported that the OneDrive Account was assigned UserID 64000e3c434fe and that the
IP address, that was used on December 2, 2018, between 2000 and 2100 GMT to upload the file,
was 162.205.161.69. Further investigation indicated that the IP address was assigned to an
AT&T U-verse, an internet service provider. An Investigative Subpoena was sent to AT&T to
identify the subscriber.
I reviewed the image file submitted in the CTR, which had been previously viewed by Microsoft
personnel. The image depicts a prepubescent female kneeling on a bed, facing away from the
camera, with her pajama pants and panties pulled down, displaying her bare vagina and anus.
On Sunday, February 24, 2019, I received a response to the Investigative Subpoena sent to

AT&T for subscriber information for IP address 162.205.161.69, used on December 2, 2018,

1]

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 11 of 12
Zi.

28.

between 2000 and 2100 GMT. AT&T identified the subscriber as Steve D. Lasiter, with a
service address of 601 South Main Street, Apartment 602, Joplin, Missouri 64801. The return
lists a phone number of (480) 217-5614, and the email address “lasiter.steven@gmail.com.”

A public records database check indicates that Lasiter has lived at this address since September
2017.

PROBABLE CAUSE

Based on the above facts, this affiant believes probable cause exists for the issuance of a warrant
to search the premises described more fully in Attachment A for (1) property that constitutes
evidence of the commission of a criminal offense; (2) contraband, the fruits of a crime, or things
otherwise criminally possessed; and/or (3) property designated or intended for use or which is or
has been used as the means of committing a criminal offense, namely possible violations of Title

18, United States Code, Sections 2251, 2252, and 2252A, including but not limited to the items

“Saelad

Brian E. Martin
Task Force Officer
Homeland Security Investigations

listed in Attachment B.

44
Subscribed and sworn before me this 1) day of April, 2019.

Lie P AM,

David P. Rush " i
United States Magistrate Judge
Western District of Missouri

12

Case 6:19-sw-02058-DPR Document 1-1 Filed 04/10/19 Page 12 of 12
